THIS was an action for, among other things, forty-nine cords of wood. The defendant claimed that the wood was delivered in part payment for a piece of land, bought by a parol contract, under which possession had been taken, improvements made, &c., whereby the contract had been taken out of the statute of frauds. Field, that a parol contract for the sale of land is void at law, notwithstanding possession taken, part payment made, &c.; and the money paid on such a contract may be recovered back. Barickman v. Kuykendall, 6 Blackf. 21.
The judgment below is reversed with costs, &c.